significant index number 2uu828037 department of the treasury internal_revenue_service washington d c ey ae government entities division apr pt ee ra’ ar z x n u o n dear this is in reply to your request for a ruling concerning the income_tax treatment of your annuity benefits payable by x according to the information submitted commencing date you became entitled to pension annuity benefits of payable monthly for life your first payment was due asof at the same time your spouse b became entitled to survivor annuity payments of ‘ per month for such time as she survives you you were per year ‘ ‘and b was born born you worked for your employer and you were an active_participant in its pension_plan from to from through you were a nonresident_alien were tax during that time your employee contributions to y totaling dollar_figure deferred under the laws of country n you moved to the united_states and you eventually you became a us resident from through _ these contributions were subject_to us made contributions totaling income_tax and included in income for those years the contributions held by y were transferred from y to x in an exchange transferring the obligation to pay your pension annuity in addition to the employee contributions you made to the none of which was plan your employer made contributions totaling dollar_figure includible in your gross_income while you were employed your pension payments from x originate as a fixed amount computed in euros é 2vuu828037 applicable tax law and requlations pension and annuity income is includible in gross_income under sec_72 of the internal_revenue_code the code sec_72 provides for the exclusion_from_gross_income of that portion of each payment which represents a return of the annuitant’s investment_in_the_contract sec_72 provides that the investment_in_the_contract includes the aggregate amounts of premiums or other consideration paid for the contract minus any amounts received under the contract before the annuity_starting_date to the extent such amount was excludable from gross_income sec_72 provides that the investment_in_the_contract also includes employer contributions to the extent that such amounts were includible in your gross_income sec_72 provides that that the investment_in_the_contract does not include contributions made a with respect to compensation which is both i for labor performed by a nonresident_alien and ii is treated as from sources without the united_states b if such amounts were not subject_to income_tax and would have been subject_to income_tax if paid as cash compensation when the services were rendered under the laws of the us or any foreign_country sec_1_72-2 of the federal_income_tax regulations provides that for specified_payments the value of which may vary for income_tax purposes such as in the case of any annuity payable in foreign_currency each payment received shall be considered as an amount_received_as_an_annuity only to the extent that it does not exceed the amount computed by dividing the investment_in_the_contract by the number of periodic_payments that are to be made to the extent that the payments received under the contract during the taxable_year exceed the total amount thus considered to be received as an annuity during such year they shall be considered to be amounts_not_received_as_an_annuity and shall be included in the gross_income of the recipient analysis and application under sec_72 of the code your pension benefits are includible in your gross_income for us tax purposes however you are entitled to exclude from your gross_income such amounts which represent a return of your investment_in_the_contract your investment_in_the_contract includes the amount of your contributions to the plan from through as these amounts were subject_to income_tax due to the provisions of sec_72 of the code your investment_in_the_contract does not include the amounts you contributed to the plan before while you were a nonresident_alien as such amounts were not includible in your gross_income and would have been includible had they been paid to you as cash compensation similarly your investment in the 2quv82z8vu37 contract does not include any of the amounts contributed by your employer as the provisions of sec_72 of the code apply to these amounts also therefore for the purposes of sec_72 of the code your investment_in_the_contract is dollar_figure your annuity is computed and paid based on the euro and as a result the amount payable each year will fluctuate in terms of us dollars therefore sec_1_72-3 of the regulations applies to your annuity a certain fixed dollar amount is considered to be the amount_received_as_an_annuity and is excludable from gross_income each year all amounts in excess of this fixed dollar amount are considered to be amounts received not as an annuity for these purposes and are includible in gross_income the excludable fixed dollar amount is determined by dividing the investment_in_the_contract by the number of periodic_payments anticipated using the actuarial_tables of sec_1_72-9 of the regulations the required computations are provided below age of a age of b table vi expected_return multiple number of anticipated payments times line investment_in_the_contract monthly excludable amount line divided by line number of payments in exclusion for annual exclusion for year with payments will be excludable from gross if your spouse survives you she will exclude from gross_income the received as an accordingly your gross_income for excludes dollar_figure annuity and the rest of your pension is includible in gross_income for future years in which you receive payments dollar_figure income this dollar amount excludable will remain fixed even though the gross amount payable will fluctuate due to changes in values between euros and us dollars same dollar amounts that would have been excludable from your income these amounts are excludable each year until the total amount so excluded under the contract equals the investment_in_the_contract of dollar_figure amounts received under the contract are includible in gross_income if both you and your spouse should die before the total amount excluded equals the investment_in_the_contract a miscellaneous deduction for the remaining balance of the investment_in_the_contract may be taken by the last annuitant for his or her last taxable_year thereafter all 20u828037 a copy of this ruling should be attached to your federal_income_tax retum we have included a copy for that purpose if you have any question concerning this matter please contact sincerely cm david m ziegler acting manager actuarial group employee_plans technical enclosures copy of this ruling notice deleted copy
